DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-7,9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-7,9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US Pub.2022/0085923) in view of Baghel et al. ( US Pub.2019/0239118).
In claims 1,7 Ye et al. discloses a method of transmitting hybrid automatic repeat request (HARQ) feedback information for sidelink, performed by a receiving user equipment (UE) (see par[0193-0194]; a Rx WTRU sends HARQ after receiving PSSCH and SCI), the method comprising:
receiving, through a higher layer signaling, sidelink configuration information for a sidelink resource pool (see par[0246-0247] based on the schedule request from a Tx WTRU to a NodeB to have a unicast sidelink transmission resource and requires a HARQ feedback from a Rx WTRU, the Rx WTRU receives SL resource assigned by the NodeB  transmitted via the Tx WTRU);
receiving, through sidelink control information (SCI), scheduling information for a physical sidelink shared channel (PSSCH) and information indicating whether to transmit the HARQ feedback information (see fig.5; par[0193-0194] the RX WTRU receives sidelink data PSSCH, decodes PSCCH. If the SCI includes “PSFCH disable indicator” set to “ON”, it indicates NO HARQ feedback. If the SCI includes “PSFCH disable indicator” set to “OFF”, it indicates there is HARQ feedback used);
receiving, through the PSSCH, sidelink data from a transmitting UE (See fig.5; par[0193] the Rx WTRU receives a unicast PSSCH); and
transmitting, through a physical sidelink feedback channel (PSFCH), the HARQ feedback information using the sidelink resource pool, wherein the HARQ feedback information is transmitted based on the information indicating whether to transmit the HARQ feedback information (see par[0194] the Rx WTRU transmits HARQ feedback on PSFCH if the “PSFCH disable indicator” is OFF). 
Ye et al. further discloses wherein the HARQ feedback information is transmitted further based on ii) timing gap information between a reception of the PSSCH and a transmission of PSFCH ( see par[0225,0231-0232,0236]a beta offset ( timing gap information) is configured via a higher signaling DCI by a NodeB  for sidelink HARQ  to the Rx WTRU that receivers, in par[0239], the beta offset),  the timing gap information being received through the higher layer signaling (see par[0225] the beta offset is configured via higher layer signaling such as DCI); wherein the HARQ feedback information is transmitted further based on i) a sequence applied a cyclic shift, and  wherein the cyclic shift is determined based on an identity of the receiving UE ( see par[0251] a gold sequence with a specific cyclic shift and/or OCC sequence  may be used to indicate a NACK  on SL transmission, wherein a destination ID RNTI may be used). 
Ye et al. does not disclose wherein the identity of the receiving UE is indicated by the higher layer signaling. 
Baghel et al. discloses in fig.5; steps 510; par[0106];  a UE Rx 115 receives resource configuration message via RRC from a base station 105. The resource configuration message transmitted via RRC inherently includes identity of the UE Rx 115 (wherein the identity of the receiving UE is indicated by the higher layer signaling).   
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Baghel et al. with that of Ye et al. to configure sidelink resource to the receiving Ue using RRC signaling.  
In claims 3,9 Ye et al. discloses wherein the cyclic shift is determined further based on an identity of a transmitting UE (see par[0251] a Tx WTRU sends a NACK bit with a NACK information and a sequence with a specific cyclic shift having a destination ID).
In claims 4,10 Ye et al. discloses the identity of the transmitting UE is provided
by the SCI ( see par[0250] a Tx WTRU attaches destination ID in a schedule request).
In claims 5,11 Ye et al. discloses wherein the cyclic shift is associated with a value of the HARQ feedback information (see par[0251] a Tx WTRU sends a NACK bit with a NACK information and a sequence with a specific cyclic shift).
In claims 6,12 Ye et al. discloses wherein the value of the HARQ feedback information is either an acknowledgement (ACK) or a negative acknowledgement (NACK) ( see par[0195] the WTRU may send one or more ACK bits  if the SCI indicates that the WTRU is to transmit ACK).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. ( US Pat.10,993,141; Method and Apparatus for Handling Sidelink and Uplink HARQ Feedback in a Wireless Communication System).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413